Per curiam.
The State Bar of Georgia brought disciplinary proceedings against respondent, John E. Simmons, charging him with violations of Bar Rule 4-102, Standards 35, 36 and 37 (multiple employment without consent), 44 (abandonment or disregard of legal matters), 63 (failure to maintain records of clients’ property), 65 (commingling of funds), and 69 (representation of a client whose interests are adverse to those of a former client). Respondent answered by petitioning for voluntary surrender of his license to practice law in the State of Georgia. His petition is based upon mental incapacity as a result of an automobile accident.
In view of the recommendation of the Review Panel that respondent be allowed to surrender his license to practice law, and that mental incapacity, to the extent of impairing competency as an attorney, constitutes grounds for removal of an attorney from the practice of law under the provisions of Bar Rule 4-104, it is directed that respondent be allowed to surrender his license, which is equivalent to disbarment. Before any reinstatement petition is granted, respondent must comply with the reinstatement rules in effect at such time. We also adopt the Review Panel’s recommendation that the underlying charges in the State Bar’s Formal Complaint in this matter be placed on an inactive docket to be reactivated in the event respondent is ever readmitted to the practice of law in this state.

Voluntary surrender of license accepted.


All the Justices concur.

*435Decided September 28, 1989.
William P. Smith III, General Counsel State Bar, Viola S. Drew, Assistant General Counsel State Bar, for State Bar of Georgia.